Citation Nr: 1412131	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 2009 for service-connected status post right hip arthroplasty disability.

2.  Entitlement to a rating in excess 10 percent for gunshot wound right thigh with damage to muscle group XIV.

3.  Entitlement to a rating in excess 10 percent for gunshot wound left forearm with damage to muscle group XIV.

4.  Entitlement to an initial evaluation in excess of 30 percent for status post right hip arthroplasty.

5.  Entitlement to an initial evaluation in excess of 30 percent for left hip degenerative joint disease with history of total joint replacement.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to a rating in excess 10 percent for gunshot wound right thigh with damage to muscle group XIV, entitlement to a rating in excess 10 percent for gunshot wound left forearm with damage to muscle group XIV, entitlement to an initial evaluation in excess of 30 percent for status post right hip arthroplasty and entitlement to an initial evaluation in excess of 30 percent for left hip degenerative joint disease with history of total joint replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 12, 2009 statement constituted an informal claim for entitlement to service connection for a status post right hip arthroplasty and was received more than one year following the Veteran's discharge from service. 

2.  A May 2009 rating decision granted service connection for a status post right hip arthroplasty disability, effective January 12, 2009.   The effective date was the date of the claim for service connection.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a tinnitus disability that is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than January 12, 2009, for the grant of service connection for a status post right hip arthroplasty disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Regarding the Veteran's claim for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, the RO provided notice to the Veteran in a November 2008 letter which explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Earlier Effective Date

Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

Factual Background and Analysis

In this case, the Veteran submitted a claim for service connection for the residuals of gunshot wounds in April 1969.  In a July rating decision, the Veteran was granted service connection for a gunshot wound right thigh and a gunshot wound left forearm at 10 percent disability evaluations, effective March 28, 1969. 

The Veteran filed an increased rating for his gunshot wound right thigh and gunshot wound left forearm disabilities in October 2008.

In a statement received on January 12, 2009, the Veteran indicated that his gunshot wounds had created "lifelong misery including tingling and loss of full use of left hand, hernia and two hip replacements."  Prior to that date, the Board can find no statement from the Veteran, or other evidence in the record, that could be reasonably construed as raising a claim of service connection for either degenerative joint disease or hip replacement as secondary to the gunshot wounds.  As noted, the Veteran did file a claim of service connection for the residuals of those gunshot wounds in 1969.  However, neither his statements no the medical evidence of record at that time suggest that degenerative joint disease was present in either hip, or that he intended for his claim to encompass such disability.

In a May 2009 rating decision, the RO granted service connection for status post right hip arthoplasty at a 30 percent evaluation, effective January 12, 2009.  The grant of service connection was based on evidence received on January 12, 2009 which established a relationship between the status post right hip arthoplasty and his service-connected gunshot wound right thigh.  

Based on the evidence, the Board finds that an effective date earlier than January 12, 2009 for service-connected status post right hip arthroplasty disability is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

To the extent that service connection for status post right hip arthoplasty was granted as secondary to gunshot wound right thigh, this does not provide a basis for an earlier effective date.  In reaching that decision, the Board notes that 38 C.F.R. §3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364   (Fed. Cir. 2008).  The secondarily service-connected disability does not "relate back" to the "original" claim for service connection of the primary service-connected disability.  Id.  The Court also has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o) (2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.  

The Board acknowledges that records from at least December 2004 note a diagnosis of avascular necrosis of the right hip.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382   (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for status post right hip arthoplasty was neither granted nor adjudicated until March 2009. 

Moreover, the first statement from the Veteran that can arguably be attributing his status post right hip arthoplasty as secondary to his gunshot wound right thigh and, thus, potentially raising a claim for entitlement to service connection on that basis, was his January 12, 2009 statement where indicated that his gunshot wounds had created "lifelong misery including tingling and loss of full use of left hand, hernia and two hip replacements".  While this statement did not explicitly attribute his current status post right hip arthoplasty to his gunshot wound right thigh, in the context of the statement and in light of the specific attribution during a subsequent April 2009 VA examination, the RO granted service connection in May 2009 rating decision for status post right hip arthoplasty as secondary to his service-connected gunshot wound right thigh disability.  The effective date assigned was the date that the Veteran's January 12, 2009 statement was received by VA.  

As noted above, the Veteran's prior statements, including his October 2008 claim for increased ratings, did not directly attribute his status post right hip arthoplasty to his gunshot wound right thigh disability or otherwise to his military service.  In addition, while the December 2004 medical evaluation noted a diagnosis of avascular necrosis of the right hip, the treating physician did not specifically attribute the disability to the Veteran's gunshot wound of the right thigh disability or otherwise to service.  

Accordingly, the Board finds that there otherwise is no basis for the assignment of an effective date earlier than January 12, 2009, for the award of entitlement to service connection for status post right hip arthoplasty.  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

Accordingly, under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than January 12, 2009, for the award of entitlement to service connection for status post right hip arthoplasty, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).







II.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to his in-service noise exposure.  

Audiometric testing at the Veteran's pre-induction examination in June 1967 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
15
0
5
0
0


An undated audiogram which was associated with the Veteran's May 1969 separation examination materials revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
10
20
LEFT
30
10
20
20
50


The Veteran underwent a VA examination in January 2009.  The examiner noted that a 1967 examination showed hearing within normal limits and a May 1969 physical examination did not contain hearing test data.  An audiological evaluation in 2008 showed mild hearing loss in the left and right ears.  The Veteran reported a history of noise exposure during Vietnam as he was exposed to aircraft, various weapons and explosives.  He experienced some possible noise civilian noise exposure working as a cook in restaurants and also had some recreational noise exposure.  The onset of his tinnitus was unknown.  






Audiometric testing in January 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
30
LEFT
20
20
20
45
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

Regarding whether the Veteran's hearing loss and tinnitus were related to his military noise exposure, other etiology or natural progression, the examiner indicated that it "is due to or a result of none".  The examiner noted that the claims file contained test results in 1967 that showed hearing within normal limits for both ears.  However, she indicated that the 1969 examination did not contain hearing test data.  "Therefore, initial high frequency changes in the hearing as a result of military noise exposure cannot be completely ruled out.  The record does not document tinnitus, however, due to the Veteran's history and current hearing loss, tinnitus effects cannot be ruled out".

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and the January 2009 VA examination demonstrated a diagnosis of tinnitus.  The first element of medical evidence of a current disability is accordingly met for both claims. 

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss or tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss or tinnitus. 

However, when considering the circumstances of the Veteran's service in Vietnam to include combat, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.

The Board finds that the opinions provided by the January 2009 VA examiner do not preclude service connection for these disabilities.  The VA examiner essentially indicated that a determination regarding the relationship between bilateral hearing loss and tinnitus and the military noise exposure could not be determined.  Additionally, while the examiner noted that that the 1969 examination did not contain hearing test data, the record contains an undated audiogram that was associated with the Veteran's separation examination documents.  This undated audiogram demonstrates a significant worsening of the Veteran's hearing in comparison to the June 1967 entrance examination.  Moreover, the Board notes that there is no contrary medical evidence of record that indicates that the Veteran's bilateral hearing loss and tinnitus disabilities were not incurred in service. 

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date earlier than January 12, 2009 for service-connected status post right hip arthroplasty disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a tinnitus disability is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a rating in excess 10 percent for gunshot wound right thigh with damage to muscle group XIV, entitlement to a rating in excess 10 percent for gunshot wound left forearm with damage to muscle group XIV, entitlement to an initial evaluation in excess of 30 percent for status post right hip arthroplasty  and entitlement to an initial evaluation in excess of 30 percent for left hip degenerative joint disease with history of total joint replacement.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2010 rating decision, the RO, in part, granted service connection for left hip degenerative joint disease with history of total joint replacement at a 30 percent disability evaluation, effective June 26, 2009.  In a September 2010 correspondence, the Veteran's representative indicated that the Veteran disagreed with his current evaluation for his service-connected left hip degenerative joint disease with history of total joint replacement.  

While the Veteran expressed disagreement with the January 2010 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an initial rating in excess of 30 percent for left hip degenerative joint disease with history of total joint replacement remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claims for higher ratings for a gunshot wound right thigh with damage to muscle group XIV, a gunshot wound left forearm with damage to muscle group XIV, and status post right hip arthroplasty, the Veteran's last VA examination for his gunshot wound right thigh and gunshot wound left forearm with damage to muscle group XIV disabilities took place in January 2009.  The last VA examination for his status post right hip arthroplasty disability took place in April 2009.  In the December 2013 Written Brief Presentation, the Veteran's representative argued that the evaluations currently of record do not accurately reflect the true extent of the Veteran's current gunshot wound right thigh with damage to muscle group XIV, gunshot wound left forearm with damage to muscle group XIV, and status post right hip arthroplasty disabilities.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that medical examinations assessing the current severity of the Veteran's gunshot wound right thigh with damage to muscle group XIV, gunshot wound left forearm with damage to muscle group XIV, and status post right hip arthroplasty disabilities are necessary to adequately decide these claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial evaluation in excess of 30 percent for left hip degenerative joint disease with history of total joint replacement, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected gunshot wound right thigh and gunshot wound left forearm with damage to muscle group XIV disabilities.  The Veteran's claims file must be reviewed in conjunction with the examination.  All indicated studies should be performed in accordance with the rating criteria for muscle injuries.  Any limitation of joint function should be described.  The examiner should note whether the disability results in weakness, pain, and or limitation of motion and if so, whether these are moderate, moderately severe, or markedly severe in extent.  The examiner should explain the rationale for all opinions. 

4.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected status post right hip arthroplasty.  The Veteran's claims file must be reviewed in conjunction with the examination.  All indicated studies should be performed.  Findings (and associated impairment of function) should be described in detail, and must specifically include range of motion studies.  The examiner should note whether the disability results in weakness, pain, and or limitation of motion and if so, whether these are moderate, moderately severe, or markedly severe in extent.  The examiner should explain the rationale for all opinions.

5.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


